Citation Nr: 1822760	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a cervical spine disability.

5. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) in excess of 50 percent disabling prior to January 22, 2014 and in excess of 70 percent disabling thereafter, to include entitlement to an effective date prior to January 22, 2014 for the assignment of the increased rating. 

6. Entitlement to an increased rating for thoracolumbar spine degenerative joint disease (DJD) in excess of 40 percent disabling prior to January 28, 2016 and in excess of 20 percent disabling, to include the propriety of a reduction from 40 percent to 20 percent, effective January 28, 2016.

7. Entitlement to an increased rating for right lower extremity radiculopathy in excess of 20 percent disabling, to include entitlement to an effective date prior to January 28, 2016 for the assignment of the increased rating.

8. Entitlement to an increased rating for left lower extremity radiculopathy in excess of 20 percent disabling, to include entitlement to an effective date prior to January 28, 2016 for the assignment of the increased rating.

9. Entitlement to an effective date prior to March 19, 2012 for the assignment of an increased rating of 50 percent disabling for bilateral pes planus with valgus deformity.

10. Entitlement to an effective date prior to October 19, 2009 for the grant of service connection for PTSD with MDD.

11. Whether there was clear and unmistakable error (CUE) in the May 4, 2007 rating decision denying service connection for PTSD. 


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, November 2013, October 2014, March 2015, and February 2016 rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

Although the Veteran requested a Board hearing for every issue on appeal, he did not attend his scheduled hearing in October 2017. There is no indication that he did not receive notice and he has not requested a hearing be rescheduled. Therefore, the Board considers the hearing request withdrawn and will proceed with adjudication. 

During the course of the appeal, the RO increased the Veteran's rating for his PTSD with MDD (hereinafter, "PTSD") to 70 percent disabling, effective January 22, 2014, as reflected on the title page.

The Veteran originally appealed a reduction from 40 percent to 10 percent in his rating for his thoracolumbar spine disability in an August 2012 rating decision. See February 2013 notice of disagreement (NOD). During the course of the appeal, in June 2014, the RO found CUE for the reduction of the rating and restored the Veteran's rating to 40 percent disabling throughout the appeal period. However, in February 2016, the RO reduced the rating to 20 percent disabling, effective January 28, 2016. The AOJ interpreted the Veteran's appeal to be as for a different effective date for the rating reduction, but because the Veteran had an ongoing increased rating claim, the Board has characterized the issue as one for an increased rating, to include the properity of the reduction effective January 28, 2016, as reflected on the title page. 

Although the RO reopened the Veteran's claim of service connection for a right shoulder disability and a left shoulder disability by deciding the issues on the merits in a June 2014 statement of the case (SOC) and November 2016 SOC, respectively, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the issues accordingly.

The issues of entitlement to an earlier effective date for the assignment of increased ratings for PTSD and right and left lower extremity radiculopathy were appealed as issues separate from the increased rating appeals for those issues. However, because the analysis of whether the Veteran is entitled to an increased rating inherently significantly overlaps with what effective date should be assigned for such increased rating, the Board has merged the issues of earlier effective date and increased ratings for those disabilities together, as reflected on the title page.

The issue of entitlement to an earlier effective date for the assignment of an increased rating for bilateral pes planus with valgus deformity was originally appealed as two separate issues because a separate rating was assigned for each foot (30 percent rating for right foot pes planus with valgus deformity and 20 percent for left foot pes planus with valgus deformity). Seemingly without notice to the Veteran and pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276, the AOJ merged the rating assignments for each foot to be 50 percent disabling for bilateral pes planus with valgus deformity. See November 2016 Rating Decision Codesheet. Because the 50 percent rating is more beneficial to the Veteran (a 30 percent rating combined with a 20 percent rating is merely 40 percent, see 38 C.F.R. § 4.25, Table I, Combined Ratings Table), and because the underlying merits of the issue are not affected, the Board has retained the new characterization, as reflected on the title page.

After the Veteran filed a notice of disagreement (NOD) to the October 2014 rating decision denying entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), the issue was granted in an unappealed November 2016 rating decision. Consequently, the issue is not before the Board.

The issue of entitlement to service connection for a left shoulder disability and a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A March 2004 rating decision denied service connection for a left shoulder disability. The Veteran did not appeal the decision and he did not submit additional evidence within a year after the decision. Therefore, the decision is final.

2. Evidence received since the March 2004 rating decision is relevant and probative as to the issue of service connection for a left shoulder disability.

3. A June 2010 rating decision denied service connection for a right shoulder disability. The Veteran did not appeal the decision and he did not submit additional evidence within a year after the decision. Therefore, the decision is final. 

4. Evidence received since the June 2010 rating decision is duplicative or not relevant and probative as to the issue of service connection for a right shoulder disability.

5. The Veteran's PTSD has manifested in occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) since March 19, 2012, the date the Veteran filed his informal claim for an increased rating.

6. The Veteran's thoracolumbar spine disability did not improve as of January 28, 2016.

7. The Veteran's thoracolumbar spine disability manifested in forward flexion limited to 30 degrees or less during the appeal period.

8. The Veteran's right and left lower extremity radiculopathy is moderate and the date entitlement arose is January 28, 2016.

9. It is factually ascertainable that the Veteran's bilateral pes planus with valgus deformity worsened as of November 16, 2011, but no earlier.

10. Service connection for PTSD was granted, effective October 19, 2009, in a June 2010 rating decision. The Veteran was notified of that decision in correspondence issued that same month, but he did not appeal the effective date of the award and has not asserted that the June 2010 rating decision was clearly and unmistakably erroneous.

11. CUE in a May 2007 rating decision has not been raised by the Veteran.


CONCLUSIONS OF LAW

1. The March 2004 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the March 2004 rating decision, which denied service connection for a left shoulder disability, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The June 2010 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4. The evidence received since the June 2010 rating decision, which denied service connection for a right shoulder disability, is not new and material, and the claim is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. The criteria for a rating of 70 percent disabling, but no higher, have been met for the Veteran's PTSD with MDD, effective March 19, 2012. 38 U.S.C. §§ 1155, 5101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.126, 4.130, Code 9411 (2017).

6. The criteria for restoration of the 40 percent rating for the Veteran's thoracolumbar spine DJD are met at all times since January 28, 2016; the criteria for a rating in excess of 40 percent disabling for the disability have been not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.344, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2017).

7. The criteria for a rating in excess of 20 percent disabling, to include an effective date prior to January 28, 2016, have not been met for the Veteran's right lower extremity radiculopathy. 38 U.S.C. §§ 1155, 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.3, 4.7, 4.123, 4.124a, Code 8520 (2017).

8. The criteria for a rating in excess of 20 percent disabling, to include an effective date prior to January 28, 2016, have not been met for the Veteran's left lower extremity radiculopathy. 38 U.S.C. §§ 1155, 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.3, 4.7, 4.123, 4.124a, Code 8520 (2017).

9. An effective date of November 16, 2011, but no earlier, for the award of an increased rating for bilateral pes planus with valgus deformity is warranted. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

10. The claim of entitlement to an effective date prior to October 19, 2009, for an award of service connection for PTSD is dismissed. 38 U.S.C. §§ 5103, 5103A, 5107, 5110(a), 7105 (2012); 38 C.F.R. §§ 3.159, 3.400, 20.302 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

11. The pleading requirements for a motion for revision of the May 2007 rating decision denying service connection for PTSD based on CUE have not been met; thus, the motion is dismissed. 38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 3.105 (2017).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions for all issues denied herein. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017). The Board notes that earlier effective date claims are adjudicated based on the evidence already in the record. Thus, development is not ordinarily indicated or appropriate.

In consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board notes that remand for a new VA spine examination is not appropriate because the Veteran would need to demonstrate unfavorable ankylosis to obtain a higher rating during the appeal period (as discussed below, his 40 percent rating for his thoracolumbar spine disability is being restored). Because range of motion (ROM) measurements and the factors considered in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not affect the criteria required for unfavorable ankylosis, i.e., restricted opening of the mouth, limited line of vision, limited breathing, etc., see 38 C.F.R. § 4.71a, Code 5243, Note (5), remand to obtain such measurements is inappropriate. See also 38 C.F.R. § 3.159(d).

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim. Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt must be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the issue, the issue is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a. Left Shoulder

A March 2004 rating decision denied service connection for a left shoulder disability based on the finding that the Veteran did not have a current left shoulder disability. The Veteran received notification of that rating decision in correspondence mailed that same month. He did not submit a timely NOD, nor was new and material evidence received within one year. Therefore, the decision became final.

Evidence at the time of the March 2004 rating decision reflected that the Veteran experienced chronic shoulder pain. See February 2004 STRs. A February 2004 VA examination noted that the Veteran's left shoulder had full ROM that was not limited by pain, fatigue, or weakness.

Since the March 2004 rating decision, the Veteran has reported that his shoulder hurts with any activity or use. See August 2006 VA treatment records. Although the presence of left shoulder pain is duplicative, impairment due to pain is not. Pain that reaches the level of a functional impairment of earning capacity may be considered a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Court, April 3, 2018). Because it was not demonstrated that the Veteran had limitation of activity (a.k.a., possible functional impairment) prior to the March 2004 rating decision, such evidence is relative and probative to the issue of entitlement to service connection for a left shoulder disability, and the claim is reopened.

b. Right Shoulder

A June 2010 rating decision denied to reopen a claim for a right shoulder disability based on the finding that new and material evidence had not been submitted showing that the Veteran had a current right shoulder disability. The Veteran received notification of that rating decision in correspondence mailed that same month. He did not submit a timely NOD, nor was new and material evidence received within one year. Therefore, the decision became final.

Evidence of record at the time of the June 2010 decision reflected that the Veteran did not have a right shoulder diagnosis, but did experience right shoulder pain and limited use because of that pain. See October 2009 statement; December 2009 VA treatment records.

Since the June 2010 rating decision, volumes of VA treatment records have been received along with numerous statements from the Veteran describing right shoulder pain and decreased ROM. In March 2014 (on a NOD for his cervical spine issue), he stated that his shoulder disability is secondary to his cervical spine disability. 

The evidence submitted since the June 2010 rating decision does not reflect that the Veteran has a diagnosis for a right shoulder disability and is duplicative in discussing that the Veteran has pain and limited use of his right shoulder. Additionally, the Veteran's statement that his shoulder disability is secondary to a cervical spine injury is merely another theory of entitlement that is unaccompanied by new and material evidence; thus, it cannot be considered new and material evidence. 

Because the evidence submitted since the June 2010 rating decision denying service connection for a right shoulder disability is not new and material, the claim is not reopened and must be denied.

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. § 3.400(o)(2).

a. PTSD

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

The Veteran requested an increased rating for his PTSD on March 19, 2012. Therefore, the period on appeal is from March 19, 2011.

Frequently throughout VA treatment records, the Veteran is described as alert and oriented with casual attire and good hygiene. His speech was logical with regular rate and volume. Mood was euthymic with ranging, constricted, or irritable affect. He denied suicidal and homicidal ideations and did not have psychosis. He had good judgment and insight. See, e.g., March 2011, June 2012, March 2013, December 2014 VA treatment records.

In March 2011, the Veteran reported that he is working on his relationship with his second wife and trying to balance responsibility. He reported getting irritable at times but was able to control his anger by walking away from the situation. His nightmares about Iraq continued. See March 2011 VA treatment records.

The Veteran underwent a VA examination in June 2012, wherein he described his relationship with his wife and children as good. He liked to spend his time with his wife on days where his back pain was not too severe. He had not worked full-time since he left the service. The examiner opined that he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss (such as forgetting names directions or recent events), difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation. He had no homicidal ideation and was not considered lethal.

In March 2013, the Veteran reported that his mood was mildly depressed with irritable affect. He demonstrated good judgment and insight. See March 2013 VA treatment records.

The Veteran underwent a VA examination in January 2014, wherein he reported that he was still married to his current wife and lives with her and the children. He still was not working full-time. The examiner opined the Veteran had occupational and social impairment with reduced reliability and productivity. His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names directions or recent events), disturbances of motivation and mood, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence. He did not pose any threat of danger or injury to himself or others.

Because the Veteran's VA treatment records and VA examinations reflect that his PTSD was generally the same prior to January 22, 2014 as thereafter and because such records reflect occupational and social deficiencies in most areas, the Board will give the Veteran the benefit of the doubt and increase his rating to 70 percent disabling prior to January 22, 2014.

The Board finds that the Veteran is not entitled to a 100 percent rating during the appeal period because he did not have total occupational and social impairment. For the sole purposes of this analysis, the Board will concede that he has total occupational impairment. However, the Veteran has demonstrated that he has a good relationship with his current wife and children throughout the appeal period. As a result, he is not totally socially impaired, and a 100 percent rating is not warranted.

The Board has considered, though not exclusively relied upon, the criteria listed in the General Formula. The Veteran never reported hallucinations and was never described as delusional. He was almost always (if not always) described as oriented to time, place, and manner. Though the evidence reflects he had some memory issues, it was never severe enough to where he could not remember his own name or the names of family members. His thought processes were never grossly impaired, nor did he exhibit grossly inappropriate behaviors. 

Because the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood), he is entitled to a 70 percent rating, but no higher, during the appeal period.

As to the effective date of the grant of the increased rating, the Board notes that there is no argument of record for an effective date prior to March 19, 2012 even though it has been adjudicated as a separate issue on appeal (see Introduction). The Board has considered 38 C.F.R. § 3.400(o)(2) and whether it was factually ascertainable that an increase in disability had occurred and finds that it was not. VA treatment records between March 19, 2011 and March 19, 2012 reflect that the Veteran was irritable at times but the factual information necessary to determine whether the Veteran's PTSD worsened was first supplied in a June 2012 VA examination. As there is no other pertinent evidence of record, the Board concludes that an effective date prior to receipt of the Veteran's informal claim for increase, March 19, 2012, is not warranted. 

b. Thoracolumbar Spine

	1. Reduction

As previously discussed, during the course of the appeal, the RO reduced the Veteran's rating from 40 percent disabling to 20 percent disabling, effective January 28, 2016. The Veteran's rating of 40 percent had been in effect for more than five years. 

Applicable law and regulations permit VA to reduce an assigned disability rating under certain circumstances, most commonly when improvement in the underlying disability is shown by the record. See 38 U.S.C. § 5112; 38 C.F.R. § 3.105(e). Not only must it be determined that an improvement in a disability has occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). A reduction must be based upon review of the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2, and 4.10. Disability ratings which have continued for long periods of time at the same level (five years or more) may not be reduced without additional considerations, as listed in 38 C.F.R. § 3.344(a)-(b). See Brown v. Brown, 5 Vet. App. 413 (1993).

The Board notes that the procedural requirements 38 C.F.R. § 3.105 are inapplicable because the Veteran's combined rating was not reduced as a result of the reduction imposed. 

When considering the Veteran's history of extreme back pain and the results of the January 2016 VA examination upon which the reduction was based, the reduction to 20 percent disabling was not warranted. The Veteran's rating was reduced because his ROM for forward flexion was measured at 40 degrees (which, pursuant to Code 5243, warrants a 20 percent rating) during a January 2016 VA examination. However, the examiner clearly noted that the Veteran had pain on forward flexion and could not perform repetitive use due to his pain. After considering all evidence of record, the preponderance of the evidence does not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life or that his underlying disability had improved. Indeed, it does not appear that any significant change had occurred other than flexion measured at 40 degrees on one ROM test. Thus, the reduction was not warranted and his 40 percent disabling rating is restored. 

	2. Increased Rating

The Veteran's thoracolumbar spine disability has been rated under Code 5243 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula). Under the General Formula, the following ratings will apply: a 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or for there to be favorable ankylosis of the entire thoracolumbar spine; a 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching." 38 C.F.R. § 4.71a, Note (5).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The Veteran requested an increased rating in correspondence with VA on March 19, 2012. Therefore, the period on appeal is from March 19, 2011. 

The Veteran underwent a VA examination in June 2012, wherein he reported taking three different types of medication to cope with his back pain and was wearing a back brace to help with doing normal tasks and sitting. During flare-ups he was forced to lie down and restrict his activities to the house. His wife assisted him because he was a fall risk. The examiner noted that the Veteran had no motion for ROM measurements due to pain, but stated that the Veteran was able to stand flexed at 90 degrees. The examiner noted that the Veteran had Intervertebral Disc Syndrome (IVDS), with incapacitating episodes of at least 6 weeks. Lastly, the examiner noted that he observed the Veteran walk to his car after the examination standing upright, then climb two steps and walk into his mid-size sedan. He placed his cane on the back seat and got into the front driver's seat while his companion got into the passenger seat. He then drove away.

In July 2012, the Veteran stated that he was wearing a back brace for 75 percent of his daily activities due to fear of increased pain. See July 2012 statement.

In January 2014, the Veteran underwent a VA examination and reported his condition was worsening. Due to his flare-ups, he stayed in the house so he was able to lie down at any given moment. He could only do activities for a limited amount of time without having to relax, recover, and rest. The examiner opined that the Veteran did not have ankylosis and was able to move his spine in all ROM tests. There was no additional limitation following repetitive use testing. The examiner opined he did not have IVDS.

During a January 2016 VA examination, the Veteran reported he had flare-ups resulting in increased pain. He used a cane and limited his activity to avoid bending and lifting. He had movement in flexion and extension, but did not perform repetitive use due to pain. The examiner opined that the Veteran had IVDS, but did not have incapacitating episodes. 

The Veteran is currently rated at 40 percent during the appeal period. The record does not demonstrate that the Veteran had unfavorable ankylosis of the thoracolumbar spine or of the entire spine, nor has the Veteran stated that he is fixed in a single position with other complications such as those noted in 38 C.F.R. § 4.71a, Code 5243, Note (5). Accordingly, the Veteran is not entitled to a rating in excess of 40 percent disabling. 

The Board acknowledges there is evidence of IVDS in the record and that the June 2012 VA examiner opined that the Veteran had episodes of incapacitation lasting six weeks within the previous year. See 38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes. However, that opinion is given no probative weight because the examiner did not state the basis for which he found that a physician had prescribed bed rest and medical evidence of record does not demonstrate prescribed bed rest. See id., Note (1). Although the January 2016 VA examiner opined that the Veteran had IVDS, the examiner did not opine he had incapacitating episodes that would warrant a higher rating than 40 percent. Therefore, the Veteran is properly rated under the General Formula. 



c. Right and Left Lower Extremity Radiculopathy

The Veteran is currently rated under Code 8520 for his bilateral lower extremity radiculopathy. Code 8520, for paralysis of the sciatic nerve, provides that ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis. A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124(a). 

It appears the AOJ granted increased ratings for the Veteran's bilateral lower extremity radiculopathy due to the Veteran undergoing a VA spine examination on January 28, 2016. Although a November 2016 SOC stated the Veteran filed a claim on January 1, 2016, there is no such record of it in the file. Giving the Veteran the benefit of the doubt, the Board will consider the appeal period to be from January 1, 2015. See 38 C.F.R. § 3.400(o)(2).

In a January 2016 VA spine examination, the examiner noted that the Veteran had bilateral lower extremity radiculopathy with bilateral mild constant pain, bilateral moderate intermittent pain, bilateral moderate paresthesias and dysesthesias, and bilateral moderate numbness. The examiner opined that the Veteran's bilateral radiculopathy was moderate.

After considering the evidence of record, the record reflects that the Veteran's bilateral lower extremity radiculopathy is moderate. Notably, the Veteran has not stated during the appeal period that his radiculopathy is more severe than moderate. Because a preponderance of the evidence reflects the Veteran's bilateral lower extremity radiculopathy was moderate, ratings in excess of 20 percent disabling are not warranted.

As to the effective date of the grant of the increased rating, the Board notes that there is no argument of record for an effective date prior to January 28, 2016, the date entitlement arose. See 38 U.S.C. § 5110; 38 C.F.R. § 3.400. The Board has considered 38 C.F.R. § 3.400(o)(2) and whether it was factually ascertainable that an increase in disability had occurred a year prior to the claim and finds that it was not. There is very little evidence, if any, discussing the severity of the Veteran's radiculopathy prior to January 1, 2016. Therefore, the factual information necessary to determine whether the Veteran's radiculopathy worsened was not supplied until the January 2016 VA examination. As there is no other pertinent evidence of record, the Board concludes that an effective date prior to January 28, 2016 is not warranted. 

IV. Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400. In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found. See McGrath v. Gober, 14 Vet. App. 28, 35 (2000). VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt must be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the issue, the issue is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

a. Service Connection for PTSD

The Veteran was granted service connection for PTSD, effective October 19, 2009, in a June 2010 rating decision. He was notified of that decision in correspondence issued that same month. He did not appeal the decision. Thus, the decision became final, absent a finding of CUE.

In March 2012, the Veteran requested an increased rating for his PTSD and filed a NOD to an August 2012 rating decision denying to increase his rating. That NOD included disagreement with the effective date for the grant of service connection for PTSD. 

In light of the finality of the June 2010 rating decision, and in the absence of a motion to revise the June 2010 rating decision based on CUE, the Veteran cannot obtain an effective date earlier than October 19, 2009. Legally, there cannot be a free-standing claim for an earlier effective date, and once an effective date has become final, a Veteran's only recourse is to have the final decision revised on the grounds of CUE. Rudd v. Nicholson, 20 Vet. App. 296 (2006). No such motion has been filed, nor have any of the Veteran's written statements contained specific allegations of error in fact or law in the June 2010 rating decision, as required for a CUE motion. 38 C.F.R. § 3.105 (2017); see Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (stating that if a Veteran "wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is").

The proper disposition of a free-standing claim for an earlier effective date claim is dismissal. Rudd, 20 Vet. App. at 300. The Board is authorized to dismiss any appeal that fails to allege an error of fact or law. 38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.302. Accordingly, this appeal must be dismissed.



b. Increased Rating for Feet

The Veteran has not stated the basis on which he is entitled to an earlier effective date prior to March 19, 2012 for the assignment of an increased rating of 50 percent disabling for bilateral pes planus with valgus deformity. 

The record reflects the Veteran first requested an increased rating for his bilateral foot disability in verbal communication dated March 19, 2012. See March 2012 Report of General Information. Therefore, the "look-back" period for this matter is limited to March 19, 2011. He was previously rated as noncompensable.

On November 16, 2011, the Veteran reported that his feet hurt and it was difficult to walk due to pain. He described his pain as "like walking on needles." The physician noted that the Veteran had intermittent pain on a scale from zero to an eight out of 10. It was worse with weight-bearing, non-weight-bearing, and driving, and better when walking on rocks barefoot or concrete. See November 2011 VA treatment records.

The record is clear that the Veteran first communicated his intent to file a claim of increase for his feet disabilities on March 19, 2012, and which, under the version of the pertinent regulation, could be considered as the effective date for the increase rating assigned. See 38 C.F.R. § 3.155.

The Board finds that an effective date of November 16, 2011 is warranted pursuant to 38 C.F.R. § 3.400(o)(2). The Board admits the diagnostic criteria are not fully discussed in the November 2016 VA treatment records, but there is clear evidence of increased severity of pain on manipulation, which is considered in the criteria for Code 5276, under which is disability is rated. Because he was noncompensable at the time-an assignment of which denotes mild symptoms relieved by built-up shoe or arch support-it is factually ascertainable that his foot disability worsened as of November 16, 2011. Therefore, an effective date of November 16, 2011, but no earlier, is warranted.


V. CUE

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision. Where evidence establishes CUE in a prior decision, the decision will be reversed or amended. 38 U.S.C. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of error. For there to be a valid claim of CUE either the correct facts, as they were known at that time, were not before the adjudicator or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process. See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

Generally, CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

Service connection for PTSD was originally denied in a May 2007 rating decision. The Veteran was informed of that rating decision in correspondence mailed that same month. He did not appeal the decision, nor was new and material evidence submitted. Thus, the decision became final.

The Veteran stated that there is CUE in the May 2007 rating decision because information in an April 2010 VA examination regarding the Veteran's stressors-which ultimately led to the grant of service connection for PTSD-was the same information of record at the time of the May 2007 rating decision. See November 2014 statement. To that effect, the Veteran states that the AOJ "failed to fully and sympathetically develop [the] [V]eteran's original claim in 2006 to its optimum, thus resulting in erroneous denial." See May 2015 NOD.

The issue of CUE has not been raised, because the arguments submitted by the Veteran, if true, are not CUE on its face, nor has he given persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. The only matter raised by the Veteran that can be considered CUE is the failure of the May 2007 adjudication to adequately consider evidence of record at the time of the rating decision, such error is simply a mere difference of opinion in the outcome of the decision. Thus, the motion to revise based on CUE in the May 2007 rating decision has not been pled with sufficient specificity and the issue must be dismissed.


ORDER

The request to reopen the claim of service connection for a left shoulder disability is granted.

The request to reopen the claim of service connection for a right shoulder disability is denied.

Entitlement to a rating of 70 percent disabling, but no higher, effective March 19, 2012, for PTSD with MDD is granted; to the extent the Veteran requested a rating in excess of 70 percent disabling or an earlier effective date for such assignment prior to March 19, 2012, such appeal is denied.

Restoration of the 40 percent disability evaluation for service-connected thoracolumbar spine DJD, effective January 28, 2016, is granted; entitlement to a rating in excess of 40 percent disabling is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy, to include an effective date prior to January 28, 2016, is denied.

Entitlement to a rating in excess of 20 percent disabling for left lower extremity radiculopathy, to include an effective date prior to January 28, 2016, is denied.

Entitlement to an effective date of November 16, 2011, but no earlier, for the assignment of an increased rating of 50 percent disabling for bilateral pes planus with valgus deformity is granted.

The appeal of entitlement to an effective date prior to October 19, 2009 for the grant of service connection for PTSD with MDD is dismissed.

The appeal to establish CUE in a May 2007 rating decision denying service connection for PTSD is dismissed.


REMAND

Left Shoulder

The Veteran's STRs reflect a diagnosis of left shoulder tendinitis. See June 1999 STRs. As previously discussed above, the record reflects that the Veteran may have limited use of his left shoulder. See August 2006 VA treatment records. Because a disability for VA purposes may include pain that reaches the level of a functional impairment of earning capacity, remand for a VA examination to determine the Veteran's functional impairment, and the cause of such impairment, is necessary. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Cervical Spine

The Veteran states that his cervical spine disability is the result of an in-service motor vehicle accident in 2001, which was aggravated by combat (the Veteran's military personnel records do not reflect combat service). The Veteran's STRs are silent for complaints of neck pain. [The Board notes that while a December 2003 STR cited by the Veteran summarizes the Veteran's complaints as right side "head to toe pain," the specific complaints were for right shoulder, knee and foot pain, not neck pain.] He underwent a VA examination for his cervical spine disability in September 2013, wherein he reported he had neck pain "off and on" for "a long period of time." The examiner opined the Veteran's DJD was less likely than not related to his in-service motor vehicle accident because there is an absence of evidence from the time of the accident of any effect on the Veteran's neck and such trauma would have been noted if it was severe enough to cause a disability. 

Thereafter, in his March 2014 NOD, the Veteran, through his representative, stated that he had complained and sought treatment for neck pain from the time of the motor vehicle accident to the present. This is in contradiction with the Veteran's previous statements that do not contend that he had neck pain since service. Because the September 2013 VA examiner's opinion is reliant on the absence of in-service evidence of neck pain and, by inference, the absence of complaints of neck pain since service, remand is necessary for a new VA examination to clarify when the Veteran's neck pain started and obtain a new medical opinion. See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from October 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any left shoulder disability. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's left shoulder disabilities as reflected in the record. If the Veteran does not have a disability diagnosed, please note the functional impairment caused by his left shoulder.

(b) For each disability diagnosed, or if no disability is diagnosed, for the pain with functional impairment of the Veteran's left shoulder, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability or pain with functional impairment was either incurred in, aggravated by, or otherwise related by the Veteran's military service. The examiner must discuss whether any left shoulder injury caused by the 2001 in-service motor vehicle accident was aggravated by further training while in the military.

(c) For each disability diagnosed, or if no disability is diagnosed, for the pain with functional impairment of the Veteran's left shoulder, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability or pain with functional impairment was either caused or aggravated by the Veteran's cervical spine disability? The opinion must address whether the disability increased in severity beyond normal progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's cervical spine disability, the examiner should specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

3. After the development in the first instruction is completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his cervical spine disability(ies). The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's cervical spine disabilities as reflected in the record.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was either incurred in, aggravated by, or otherwise related by the Veteran's military service. The examiner must discuss when the Veteran's neck pain started and whether any neck injury caused by the 2001 in-service motor vehicle accident was aggravated by further training while in the military.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


